Citation Nr: 0116895	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  99-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1971, including service in Vietnam.  This matter comes to the 
Board of Veterans' Appeals (the Board) on appeal from a 
February 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO) 
which denied entitlement to service connection for right knee 
disability.  

A personal hearing was scheduled for the veteran before a 
member of the Board in Washington, D.C., in July 2001.  
According to a letter from the veteran that was received by 
the Board in May 2001, he was unable to attend the hearing.  
Since the veteran did not request a postponement of his Board 
hearing, the case is now ready for Board review.


FINDINGS OF FACT

1.  The veteran was exposed to combat while serving in 
Vietnam.

2.  The veteran's lay testimony is consistent with the 
circumstances, condition and hardships of his Vietnam 
service.

3.  The medical evidence of record supports a finding that 
the veteran has right knee disability that began in service.  


CONCLUSION OF LAW

The veteran's right knee disability was incurred as a result 
of his military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 1991 and Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2000); VAOPGCPREC 12-99 (October 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a right knee 
disability.

In the interest of clarity, the Board will review the factual 
background; discuss the relevant law and VA regulations 
applicable to this case; and then analyze the veteran's claim 
and render a decision.

Factual background

The only service medical records in the veteran's claims file 
are his service entrance and service discharge examinations.  
It was noted on service entrance examination in June 1967 
that the veteran had a one inch scar on his left knee; his 
lower extremities were considered normal.  It was noted on 
his May 1971 discharge examination report that he had a one 
inch scar on his right knee; his lower extremities were 
normal.

Private treatment records dated from August 1979 to December 
1996 do not contain complaints or findings involving knee 
disability.

On VA examination in January 1997, the veteran said that he 
began having right knee pain in Vietnam and has had 
intermittent anterior right knee pain ever since, especially 
when standing for a long time, doing any sort of heavy 
activity, or walking up and down stairs.  Physical 
examination revealed mild atrophy of the quadriceps on the 
right with range of motion of 0-135 degrees.  X-rays were 
noted to show maintenance of the joint space.  The assessment 
was mild extensor mechanism malalignment with likely 
chondromalacia patella.  The examiner concluded that this was 
a chronic disorder which may or may not have started in 
service.

According to a December 1997 report from the National 
Personnel Records Center (NPRC), additional service medical 
records for the veteran were charged out of the files in 
November 1996 and were never returned to the files; extensive 
searches to locate the records were unsuccessful.  According 
to a November 1998 report from NPRC, no clinical records for 
the veteran were found.

On an April 1999 Agent Orange evaluation, the veteran 
indicated that he had a 30 year history of right knee pain.

The veteran testified at a personal hearing at the RO in May 
1999 that he started having right knee pain after running to 
a shelter during an enemy rocket attack in Vietnam and that 
he has had intermittent right knee pain since.

Applicable law and regulations

Service connection

In general, service connection may be established for 
disability resulting from disease or injury suffered in the 
line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  Service connection may also be granted for 
a disability initially diagnosed after service when such is 
shown to be related to service.  38 C.F.R. § 3.303(d) (2000).

Combat status

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
provides that, with respect to combat veterans, "The 
Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2000).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  7 Vet. App. at 
507. Accordingly, the " 'lay or other evidence' [will] be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is 'clear and convincing evidence' 
that the disease or injury was not incurred or aggravated in 
service . . . . [citing Jensen v. Brown, 19 F.3d 1413, 1717 
(Fed. Cir. 1994)]." 7 Vet. App. at 508.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  Libertine v. Brown, 9 Vet. App. 521, 
522-23 (1996).  Section 1154(b) does not establish service 
connection for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
stated that "a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The benefit-of-the-doubt rule in 38 U.S.C. § 5107 applies to 
determinations of whether a veteran engaged in combat with 
the enemy for purposes of 38 U.S.C. § 1154(b) in the same 
manner as it applies to any other determination material to 
resolution of a claim for VA benefits.  VA must evaluate the 
credibility and probative value of all pertinent evidence of 
record and determine whether there is an approximate balance 
of positive and negative evidence or whether the evidence 
preponderates either for or against a finding that the 
veteran engaged in combat.  If there is an approximate 
balance of positive and negative evidence, the issue must be 
resolved in the veteran's favor.  See VAOPGCPREC 12-99, 
(October 18, 1999).

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue 
presently on appeal.    

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In fact, he submitted both lay and medical 
evidence in support of his claim.  There is sufficient 
evidence of record with which the Board may make an informed 
decision.  The veteran has not pointed to any pertinent 
evidence which exists and which has not been associated with 
the veteran's claims folder.  In addition, the veteran has 
been accorded ample opportunity to present evidence and 
argument in support of his claim.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 97-98 (to be 
codified at 38 U.S.C.A. § 5103A).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination.  However, the veteran has already been examined 
by VA.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Discussion

Unfortunately, most of his service medical records are 
missing and unavailable through no fault of the veteran.  
Since VA has been unable to obtain the veteran's service 
medical records, the Board has a heightened duty to explain 
its findings and conclusions.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board's analysis of this veteran's claim 
is undertaken with this duty in mind.

The veteran claims that he was subjected to a rocket attack 
while in Vietnam.   The Board finds that the benefit-of-the-
doubt rule applies to the veteran's contention that he was 
engaged in combat.  38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.  
Thus, since this case involves a combat veteran, 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304 (d) are applicable.  As noted 
above, under 38 U.S.C.A. § 1154(b), a veteran who engaged in 
combat may use satisfactory lay evidence to show that an 
injury or disease happened in service.  The veteran has 
provided credible testimony concerning the incurrence of a 
knee disability in combat.  The Board has found this 
testimony to be consistent with the circumstances of combat 
service.  The Board further notes that there is no clear and 
convincing evidence on file that a right knee disability was 
not incurred during the veteran's combat service.  
38 U.S.C.A. § 1154(b).  Thus, the veteran's statements are 
sufficient to establish that he injured his right knee in 
service.

The above findings deal with the question of whether a 
particular disease or injury occurred in service, that is, 
what happened then, and not the question of either current 
disability or nexus to service, as to both of which competent 
medical evidence is generally required.  See Caluza v. Brown, 
7 Vet. App. 498, 507 (1995).  In short, the above-cited 
provisions do not presumptively establish service connection 
for a combat veteran; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  Consequently, it must 
now be determined whether the veteran has a current right 
knee disability and its etiology.  

The Board notes that a VA examiner concluded in January 1997 
that the veteran has a current chronic right knee disability, 
diagnosed as mild extensor mechanism mal-alignment with 
likely chondromalacia patella, and that there might be a 
nexus between the right knee disability and the veteran's 
military service.  Although the Board appreciates that this 
opinion is hardly unequivocal, see Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), under the circumstances presented 
in this case, the Board believes that the benefit of the 
doubt rule may be applied.  The Board accordingly concludes 
that service connection for the veteran's right knee 
disability is warranted.


ORDER

Entitlement to service connection for right knee disability 
is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

